          CASE 0:18-cr-00150-DWF-HB Doc. 268 Filed 10/29/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                       District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                )
                                         )      RESPONSE OF THE UNITED
      Plaintiff,                         )      STATES TO DEFENDANT’S
                                         )      MOTION TO SUPPRESS
      vs.                                )      EYEWITNESS IDENTIFICATIONS
                                         )
MICHAEL HARI,                            )
                                         )
      Defendant.                         )


      The United States of America, through its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys John

Docherty, Allison Ethen, and Timothy Rank, respectfully submits its Response to the

Defendant’s Motion to Suppress Eyewitness Identifications (Dkt. No. 265).

 I.   Identification of the Defendant by J.C.

      The defendant’s motion as to J.C.’s identification testimony is moot; the

government has never intended to elicit identification testimony from J.C. The defense

correctly states that when J.C. was interviewed by the government July 26, 2018, J.C. did

not recognize a photograph of Michael Hari or a photograph of co-defendant Michael

McWhorter shown to him by a law enforcement agent. Until J.C. spoke to the defendant’s

own investigator last week, the government was unaware that J.C. could identify Hari. The

government learned this information through defendant’s disclosure and subsequent

motion.
        CASE 0:18-cr-00150-DWF-HB Doc. 268 Filed 10/29/20 Page 2 of 3




      The government intends to call J.C.to testify about a sale of 20 pounds of black

powder on August 1, 2017 from J.C.’s business, Deer Creek Products in Waldron, Indiana.

The government further intends to present evidence via cell phone location information

showing that on August 1, 2017, Hari traveled from Clarence, Illinois to Waldron, Indiana

– a distance of more than 150 miles – and testimony from co-defendant McWhorter that he

drove with Hari to Deer Creek Products to purchase black powder approximately a week

before the Dar Al-Farooq bombing.

      Although the government had not intended to seek an in-court identification of Hari

from J.C., as the statement was made to the defendant’s own investigators, should the

defense open the door to that testimony on cross-examination, it would be the

government’s intention to question J.C. about the positive identification made to the

defense on October 23, 2020.

II.   Identification of the Defendant by Other Witnesses

      The defendant’s motion mischaracterizes the government’s prior agreement as to

identification testimony.   The defendant previously moved to suppress identification

testimony by a store clerk from Arthur, Illinois. (Dkt. No. 85). The government responded

that the motion was moot as it was not intending to call the store clerk. (Dkt. No. 109).

The government’s response was specific to the identification of the defendant by the store

clerk in Arthur, Illinois – to be clear, the individual referenced in the government’s

response was not J.C. The government’s response was not a blanket agreement that the

government would not elicit an in-court identification of the defendant.



                                            2
         CASE 0:18-cr-00150-DWF-HB Doc. 268 Filed 10/29/20 Page 3 of 3




       Indeed, it is incorrect to state that “the government has not provided any other

reports suggesting that any non-accomplice-witness has positively identified Mr. Hari as a

person connected with the Dar al Farooq bombing or the ‘black powder pipe bomb’ at

issue.” (Dkt. No. 265 at 2). On February 14, 2020, the government disclosed an interview

with a former Enterprise Car Rental employee identified as J.F. During the interview, J.F.

personally recollected the defendant from multiple business transactions by the defendant

at J.F.’s Enterprise location. Based on J.F.’s anticipated testimony, the government

believes it likely he will be able to positively identify the defendant in court.

       The government objects to any requirement that it obtain the Court’s permission

prior to a witness providing an in-court identification. The government does not intend to

elicit identification testimony from a witness absent proper foundation and would

respectfully request that the Court rule on any foundational objections as they arise.



Dated: October 29, 2020                            Respectfully submitted,

                                                   ERICA H. MacDONALD
                                                   United States Attorney

                                                   /s/ Allison Ethen

                                                   BY:    JOHN DOCHERTY
                                                          ALLISON ETHEN
                                                          TIMOTHY RANK
                                                          Assistant United States Attorneys




                                              3
